Order                                                                       Michigan Supreme Court
                                                                                  Lansing, Michigan

  December 23, 2014                                                                 Robert P. Young, Jr.,
                                                                                               Chief Justice

                                                                                     Michael F. Cavanagh
                                                                                     Stephen J. Markman
  150319 & (16)                                                                          Mary Beth Kelly
                                                                                          Brian K. Zahra
                                                                                  Bridget M. McCormack
                                                                                        David F. Viviano,
                                                                                                    Justices
  EMILY R. VARRAN, a Minor, by her Next Friend,
  JULIA M. VARRAN,
             Plaintiff,
  v                                                      SC: 150319
                                                         COA: 322437
                                                         Washtenaw CC: 03-000271-DC
  PETER J. GRANNEMAN,
             Defendant-Appellant,
  and
  DEBORAH GRANNEMAN and JAMES
  GRANNEMAN,
           Intervenors-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 16, 2014 order
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we VACATE the order of the Court of Appeals and we REMAND this
  case to the Court of Appeals for further consideration. On remand, we DIRECT the
  Court of Appeals to issue an opinion specifically addressing the issue of whether an order
  regarding grandparenting time may affect custody within the meaning of MCR
  7.202(6)(a)(iii), or otherwise be appealable by right under MCR 7.203(A). If the Court of
  Appeals determines that the Washtenaw Circuit Court Family Division’s orders are
  appealable by right, it shall take jurisdiction over the defendant-appellant’s claim of
  appeal and address its merits. If the Court of Appeals determines that the Washtenaw
  Circuit Court Family Division’s orders are not appealable by right, it may then dismiss
  the defendant-appellant’s claim of appeal for lack of jurisdiction, or exercise its
  discretion to treat the claim of appeal as an application for leave to appeal and grant the
  application. See Wardell v Hincka, 297 Mich App 127, 133 n 1 (2012).

         We direct the Court of Appeals’ attention to the fact that we are also remanding
  the related case of Varran v Granneman (Docket No. 150274) and that the related cases,
                                                                                                              2

Varran v Granneman (Court of Appeals Docket Nos. 324412 and 324763), are currently
pending in the Court of Appeals.

       The motion to consolidate is DENIED without prejudice to a party filing a motion
to consolidate in the Court of Appeals.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        December 23, 2014
       s1222
                                                                            Clerk